Upon consideration of the petition filed by Defendant on the 24th of July 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby *728certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 14th of August 2017."
Upon consideration of the petition filed by Defendant on the 3rd of August 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 14th of August 2017."
The following order has been entered on the motion filed on the 11th of August 2017 by Defendant for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 14th of August 2017."
Upon consideration of the petition filed by Defendant on the 11th of August 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2017."